Holmes, Judge,
delivered the opinion of the court.
This was an information, in the nature of a quo warranto, filed in the Circuit Court of the county of Livingston. The information alleged, in substance, that certain persons named were, on the second day of April, 1867, duly elected mayor and councilmen of the city of Chillicothe, and that on the third day o.f May there-afterward the said mayor and councilmen appointed the relator treasurer of the city, and that he was duly qualified to and entered upon the duties of the office, but that the defendant had unlawfully usurped said office, and judgment of ouster was demanded against him. A demurrer to the information was overruled.
The first part of the answer consisted of specific denials of the material allegations of the information; the second part contained a statement of the title and right under which the defendant claimed.
A motion to strike out certain portions of the answer, including the whole of the second portion, as above, was sustained, and the *214court required the defendant to make tbe remaining part more definite and certain. The relator’s motion bad assigned no reasons for striking out this part, nor in any way pointed out wherein it was deemed indefinite and uncertain. Tbe defendant declining to amend bis answer in this respect, a judgment by default was given against him as for want of an answer. Exceptions were duly taken. On appeal to tbe District Court, tbe judgment was reversed on tbe ground that tbe information was demurrable, and that tbe motion in arrest should have been sustained.
Tbe first question concerns tbe sufficiency of tbe information. Tbe objection was that it did not set forth tbe essential provisions of tbe city ordinances under which tbe election for mayor and city councilmen bad been held and tbe relator appointed treasurer. There is no doubt that where tbe party asserts a right founded upon such ordinances, tbe pleading must set them forth in whole or in substance. Tbe courts cannot take judicial notice of tbe ordinances of a town or city. (Mooney v. Kennett, 19 Mo. 555.)
But here tbe material allegations were founded upon tbe city charter. Tbe corporate powers were vested by tbe charter in a mayor and councilmen, to be elected by tbe qualified voters of tbe city, and power was expressly given to tbe mayor and council to appoint a city register, assessor, collector, and such other officers as they might at any time deem necessary. (Act of March 1, 1855.) This act was pleaded by its title, in accordance with tbe statute (Gen. Stat. 1865, cb. 165, § 40), and in such manner that tbe court might take judicial notice of its provisions. Tbe averment that tbe mayor and councilmen bad been duly elected, and tbe relator duly appointed and qualified, was a sufficient allegation of these main facts. (People v. Crane, 12 N. Y. 433. ) A lawful authority for these proceedings was contained in tbe charter. Tbe minor details were more properly matter of evidence. If there were any ordinances defining tbe manner of election or appointment, it would devolve on tbe defendant, under this pleading, to produce them, and show that either tbe election of the mayor and councilmen, or tbe appointment of tbe treasurer, bad not been conducted in conformity therewith, when *215tbe relator bad first produced sufficient prima fade evidence to sustain bis information. On this point we think tbe District Court was in error.
Tbe next question is upon tbe action of tbe Circuit Court in requiring tbe defendant to make tbe remaining part of bis answer more definite and certain, and in giving judgment against bim by default on bis failing to amend as required. On this point we observe that tbe relator’s motion bad given no reasons for this action, nor pointed out wherein this part of tbe answer was indefinite or uncertain. Tbe motion related only to tbe portion wbicb was stricken out by the court for tbe reasons specified. Tbe statute requires that all motions shall be accompanied by a written specification of tbe reasons upon wbicb they are founded, and that no reason not so specified shall be argued in support of tbe motion. (Gen. Stat. 1865, cb. 165, § 48.) Tbe latter clause of tbe twentieth section of tbe same act (cb. 165, § 20) provides that tbe court may require a pleading to be made more definite and certain. It is not expressly said that it must be done on motion of tbe adverse party, though that would seem to be implied; but without undertaking now to lay this down as an imperative rule, we may remark that there is an obvious reason for such practice in tbe consideration that both tbe court and tbe other party would need to be informed in what particular respects, and in what part, tbe pleading was supposed to be defective. But it is sufficient for tbe purpose of this case that no good reason appears for requiring this part of tbe answer to be made more definite and certain. It consists merely in specific denials of tbe several allegations of tbe relator’s information. It makes distinct issues of fact upon tbe election of tbe mayor and councilmen, and upon tbe appointment of tbe relator to be treasurer, wbicb are tbe most material averments. We do not see that these denials need be more specific or certain than they are. We think, therefore, that tbe Circuit Court committed error in giving judgment by default for wrant of an answer.
Some other exceptions appear in'the record wbicb were not insisted upon in tbe argument, and wbicb it is not deemed necessary to notice further. We observe only that tbe second part of *216the answer which was stricken out did not constitute a good special defense by way of confession and avoidance. (Tiffany v. Smith, 1 N. Y. 374-882; Houston v. Lane, 39 Mo. 495.)
Eor these reasons the judgment of the District Court, reversing the judgment of the Circuit Court, will be affirmed, and the cause remanded to the Circuit Court for further'proceedings, in accordance with this opinion.
The other judges concur.